               IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION




UNITED STATES OF AMERICA,


                                             Case No.   CR414-02

                                                               Pi
DONALD HAMILTON,                                             O'
                                                              r
                                                                      •n
                  Defendant.
                                                                      n


                                                                      JD

                                                                      -o
                                                                           o
                                                                           o



UNITED STATES OF AMERICA,                                             CD       ci
                                                                      CJ



                                             Case No.   CR417-208


KARTEU JENKINS,
                  Defendant.




                                 ORDER



     William Joseph Turner, counsel of record for defendants in the

above-styled cases, has moved for leave of absence.        The Court is

mindful that personal and professional obligations require the

absence   of    counsel   on   occasion. The Court, however, cannot

accommodate its schedule to the thousands of attorneys who practice

within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent these cases from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and trial shall
